Citation Nr: 1041644	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-14 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from June 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that the Veteran's appeal was previously before 
it in April 2010 at which time it remanded his claims for 
additional development consistent with his representative's 
request.  The Board finds that the prior remand instructions have 
been substantially complied with and, therefore, it may proceed 
to final adjudication of the Veteran's claims without prejudice 
to him.


FINDINGS OF FACT

1.  The evidence fails to establish that the Veteran has a 
current bilateral hearing loss disability as defined for VA 
compensation purposes.

2.  The Veteran has tinnitus that had its onset during military 
service and has continued since then.


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in June 
2007, prior to the initial AOJ decision on his claims.  
Additional notice was provided to the Veteran in April 2010.  The 
Board finds that the notices provided fully comply with VA's duty 
to notify as to content and timing.  Likewise, the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  He was told it was his 
responsibility to support the claim with appropriate evidence and 
has been given the regulations applicable to VA's duty to notify 
and assist.  Thus the Board finds that the purposes behind VA's 
notice requirement have been satisfied, and VA has satisfied its 
"duty to notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  Despite multiple attempts 
to obtain information and relating to his claim of acoustic 
trauma in service, the Veteran has failed to respond.  VA, 
therefore, has made every reasonable effort to obtain all records 
relevant to the Veteran's claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The Veteran was scheduled for a VA 
examination in April 2010, but he failed to appear and has not 
provided any explanation for doing so.  Thus, the Board finds 
that VA has no additional obligation to provide the Veteran with 
a VA examination in relation to these claims.  See 38 C.F.R. 
§ 3.655.

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims. 

II.  Analysis

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus that he says is related to 
combat noise exposure as an ammo handler while serving in the 
Republic of Vietnam.  (See May 2007 Statement in Support of 
Claim.)  He contends that he was exposed to hazardous noises when 
performing his duties in service without proper ear protection.  
He, therefore, argues that noise exposure in service should be 
conceded.  He also states that he has experienced hearing loss 
and tinnitus since his exposure to acoustic trauma in service.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order 
to establish direct service connection for a disorder, there must 
be (1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease. If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability benefits.  Medical evidence 
of a current disability and nexus is not always required to 
establish service connection.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.   38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Hearing Loss

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purposes of service connection:  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.  

Despite the Veteran's statement that he has bilateral hearing 
loss, there is no evidence of record to establish that he has 
impaired hearing that constitutes a disability for purposes of VA 
compensation.  VA treatment records in the claims file fail to 
show either treatment for or a diagnosis of hearing loss.  
Moreover, there is no record of audiometric testing showing that 
any hearing loss the Veteran may have presently meets the 
criteria for a disability subject to service connection as set 
forth in 38 C.F.R. § 3.385.

The Board remanded the Veteran's claim in April 2010 in part to 
afford him with a VA audio examination to assist him in 
developing evidence to support his claim that he has bilateral 
hearing loss.  The Veteran, however, failed to report for this 
examination and, to date, has not submitted a reason why he did 
not report.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good cause, 
fails to report for such examination in conjunction with an 
original compensation claim, such as here, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, the death of an 
immediate family member, etc.  Id.  Consequently, the Board is 
limited to deciding the Veteran's claim on the medical evidence 
of record, which fails to establish that the criteria in § 3.385 
for a hearing loss disability have been met.

Furthermore, despite the Veteran's claim that he had combat 
related noise exposure as an Ammo Handler in Vietnam, the record 
fails to support that such service, in and of itself, 
demonstrates exposure to such loud noise as to cause acoustic 
trauma.  Multiple attempts have been made to contact the Veteran, 
including requesting assistance from the Veteran's 
representative, to obtain a more detailed account of his in-
service noise exposure - to include dates of incidents (within 30 
to 60 days), location, etc. - so that further attempts for 
verification could be made.  However, the Veteran has failed to 
respond to all attempts to contact him and has provided no 
additional information to VA regarding his claimed in-service 
noise exposure.  

The Board notes that the claims file shows that an October 2008 
rating decision unrelated to the present appeal was returned by 
the U.S. Postal Service as undeliverable and unable to forward.  
A search was made to find the Veteran's current address, which 
was successful.  All subsequent mail has been sent to this new 
address.  The Board notes that there is no indication in the 
claims file that any of the items sent to this new address have 
been returned by the U.S. Postal Service as undeliverable.  There 
is a presumption of regularity that applies to official acts, and 
"in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)); see also Thompson v. Brown, 8 Vet. App. 169, 177-178 
(1995) (applying the presumption of regularity to notice of a 
Board decision).  In this case, therefore, the Board presumes 
that the Veteran has received all the requests for information 
sent to him at this new address, including the April 2010 request 
made by the Appeals Management Center in compliance with the 
April 2010 Board remand.  Yet he has failed to cooperate and 
provide the requested information so that VA could assist in 
developing his claim.

It is the responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  The duty to assist is a two-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the relevant evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Because the Veteran has 
failed to cooperate in the development of his claim, the Board is 
limited to the evidence of record that fails to establish the 
elements of the Veteran's claim for service connection for 
bilateral hearing loss.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
In the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Because the medical evidence fails to establish the Veteran has a 
current disability, the Veteran's claim for service connection 
for bilateral hearing loss must be denied.  

Tinnitus

As previously discussed, the Veteran has failed to cooperate in 
the development of his claims.  However, in his May 2007 
statement, the Veteran reported that he has had tinnitus ever 
since his exposure to acoustic trauma in service.  

The Board acknowledges that the Veteran is competent to state the 
he has had ringing in his ears since service because ringing in 
the ears is capable of lay observation.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 
498, 504 (1995) (where determinative issue does not require 
medical expertise, lay evidence may suffice by itself); Falzone 
v. Brown, 8 Vet. App. 398, 406 (1995); see also Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994) (lay evidence is competent to 
establish features or symptoms of injury or illness).  Thus, the 
Veteran's lay statements are competent evidence as to having a 
current disability (i.e., tinnitus), its onset in service, and a 
continuity of symptoms since service.

Furthermore, the Board cannot find any reason in the record to 
conclude that the Veteran's statement is not credible.  Although 
the Veteran's separation examination in December 1970 fails to 
note a finding of tinnitus, there is no Report of Medical History 
of record, which would have indicated whether the Veteran 
reported a history of ringing in his ears during service.  
Furthermore, there is no evidence in the service treatment 
records to either support or contradict the Veteran's statements 
regarding the onset of his tinnitus in service.

Tinnitus is, by definition 'a noise in the ears, such as ringing, 
buzzing, roaring, or clicking. It is usually subjective in type.  
See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 
2003).  Because tinnitus is "subjective," its existence is 
generally determined by whether or not the veteran claims to 
experience it.  For VA purposes, tinnitus has been specifically 
found to be a disorder with symptoms that can be identified 
through lay observation alone.  See Charles v. Principi, 16 Vet. 
App. 370 (2002). 

Consequently, the Board finds that the Veteran's statement that 
he has current tinnitus that had its onset in service and has 
continued since service is sufficient evidence to establish 
entitlement to service connection for tinnitus.  In so deciding, 
the Board does not make any finding or concession as to whether 
the Veteran was exposed to loud noises or incurred acoustic 
trauma in service.  The Board's conclusion of in-service 
incurrence is based solely on the Veteran's report of an onset of 
tinnitus in service.

For the foregoing reasons, service connection for tinnitus is 
hereby granted. 





ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


